


Exhibit 10.3
JUNIPER NETWORKS, INC.
CHANGE OF CONTROL AGREEMENT
This Change of Control Agreement (the “Agreement”) is made and entered into by
and between __________ (the “Employee”) and Juniper Networks, Inc., a Delaware
Corporation (the “Company”), effective on the last date signed below.
RECITALS
1.    It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to the Employee and can cause the Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein) of the Company.
2.    The Board believes that it is in the best interests of the Company and its
stockholders to provide the Employee with an incentive to continue his or her
employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.
3.    The Board believes that it is imperative to provide the Employee with
certain severance benefits upon certain terminations of employment following a
Change of Control. These benefits will provide the Employee with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.
4.    Certain capitalized terms used in the Agreement are defined in Section 6
below.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
1.Term of Agreement. This Agreement shall terminate upon the later of
(i) January 1, 2014 or (ii) if a Change of Control has occurred on or before
January 1, 2014 (or if a definitive agreement relating to a Change in Control
has been signed by the Company on or before January 1, 2014 and the closing of
that transaction occurs on or before March 31, 2014), the date that all of the
obligations of the parties hereto with respect to this Agreement have been
satisfied.
2.At-Will Employment. The Company and the Employee acknowledge that the
Employee's employment is and shall continue to be at-will, as defined under
applicable law, except as may otherwise be specifically provided under the terms
of any written formal employment agreement or offer letter between the Company
and the Employee (an “Employment Agreement”). If the Employee's employment
terminates for any reason, including (without limitation) any termination prior
to a Change of Control, the Employee shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided by this
Agreement or under his or her Employment Agreement, or as may otherwise be
available in accordance with the Company's established employee plans.
3.Severance Benefits.
(a)Involuntary Termination Other than for Cause or Voluntary Termination for
Good Reason Following a Change of Control Period. If (i) between the date that
is four (4) months following a Change of Control and the date that is twelve
(12) months following a Change of Control the Employee terminates his or her
employment with the Company (or any parent or subsidiary of the Company) for
“Good Reason” (as defined herein), provided however, that the grounds for Good
Reason may arise at anytime within the twelve (12) months following the Change
of Control, or (ii) within twelve (12) months following a Change of Control the
Company (or any parent or subsidiary of the Company) terminates the Employee's
employment for other than “Cause” (as defined herein), and the Employee signs
and does not revoke a release of claims with the Company, in substantially the
form attached hereto as Exhibit A, but which may be updated to reflect changes
in law and regulations (the “Release”), then the Employee shall receive the
following severance from the Company:
(i)Severance Payment. The Employee shall be entitled to receive a lump-sum
severance payment (less applicable withholding taxes) equal to 100% of the
Employee's annual base salary (as in effect immediately prior to (A) the




--------------------------------------------------------------------------------




Change of Control, or (B) the Employee's termination, whichever is greater) plus
100% of the Employee's target bonus for the fiscal year in which the Change of
Control or the Employee's termination occurs, whichever is greater).
(ii)Equity Compensation Acceleration. One hundred percent (100%) of Employee's
then unvested outstanding stock options, stock appreciation rights, performance
shares, restricted stock units and other Company equity compensation awards (the
“Equity Compensation Awards”) that vest based on time (such as an option that
vests 25% on the first anniversary of grant and 1/48th monthly thereafter) shall
immediately vest and became exercisable (and any rights of repurchase by the
Company or restriction on sale shall lapse). With respect to Equity Compensation
Awards that vest wholly or in part based on factors other than time, such as
performance (whether individual or based on external measures such as Company
performance, market share, stock price, etc.), (i) any portion for which the
measurement or performance period or performance measures have been completed
and the resulting quantities have been determined or calculated, shall
immediately vest and become exercisable (and any rights of repurchase by the
Company or restriction on sale shall lapse) and (ii) the remaining portions
shall immediately vest and become exercisable (and any rights of repurchase by
the Company or restriction on sale shall lapse) in an amount equal to the number
that would be calculated if the performance measures were achieved at the target
level (for example, if the employee were granted 300 three-year performance
shares, where (a) the amount that can be earned is determined each year based on
performance against annual performance targets but the entire amount vests at
the end of the three years based upon continued service, and (b) at target
performance levels the employee could earn 1/3 of the amount each year and
(c) the first year had been completed and the performance resulted in a
calculation that 85 shares were earned and (d) the employee is terminated prior
to the completion of year 2, then the amount that would vest and become
immediately exercisable would be 285 shares -- representing the 85 shares
calculated for year 1 and the target amount of 100 shares for each of year 2 and
year 3); provided however, that if there is no “target” number, then the number
that vest shall be 100% of the amounts that could vest with respect to that
measurement period. Any Company stock options and stock appreciation rights
shall thereafter remain exercisable following the Employee's employment
termination for the period prescribed in the respective option and stock
appreciation right agreements.
(iii)Continued Employee Benefits Payment. In lieu of continuation of benefits,
Employee shall receive $36,000 (whether or not Employee elects COBRA).
(b)Timing of Severance Payments.
(i)Payment Timing. One half of the severance payment to which Employee is
entitled shall be paid by the Company to Employee in cash on the 53rd calendar
day after Employee's termination of employment, subject to any delay required to
avoid additional taxation under Internal Revenue Code Section 409A and the final
regulations and any guidance promulgated thereunder (“Section 409A”). The other
half of the severance payment to which Employee is entitled shall be paid by the
Company to Employee in cash on the first payroll date that is on or after six
months and one day following Employee's termination of employment. If the
Employee should die before all amounts have been paid, such unpaid amounts shall
be paid in a lump-sum payment (less any withholding taxes) to the Employee's
designated beneficiary, if living, or otherwise to the personal representative
of the Employee's estate.
(ii)Release Effectiveness. The receipt of any severance pursuant to Section 3(a)
will be subject to Employee signing and not revoking the Release and further
subject to the Release becoming effective within fifty-two (52) days following
Employee's termination of employment.
(c)Voluntary Resignation; Termination for Cause. If the Employee's employ-ment
with the Company terminates (i) voluntarily by the Employee other than for Good
Reason, or (ii) for Cause by the Company, then the Employee shall not be
entitled to receive severance or other benefits except for those (if any) as may
then be established under the Company's then existing severance and benefits
plans and practices or pursuant to other written agreements with the Company.
(d)Termination Outside of Change of Control Period. In the event the Employee's
employment is terminated for any reason, either prior to the occurrence of a
Change of Control or after the twelve (12) month period following a Change of
Control, or if the Employee terminates for Good Reason within four months after
a Change in Control, then the Employee shall be entitled to receive severance
and any other benefits only as may then be established under the Company's
existing written severance and benefits plans and practices or pursuant to other
written agreements with the Company.
(e)Section 409A.
(i)Notwithstanding anything to the contrary in this Agreement, if Employee is a
“specified employee” within the meaning of Section 409A at the time of
Employee's termination (other than due to death) or resignation, then the
severance payable to Employee, if any, pursuant to this Agreement, when
considered together with any other severance payments or separation benefits
that are considered deferred compensation under Section 409A (together, the
“Deferred Compensation Separation Benefits”) that are payable within the first
six (6) months following Employee's termination of




--------------------------------------------------------------------------------




employment, will become payable on the first payroll date that occurs on or
after the date six (6) months and one (1) day following the date of Employee's
termination of employment. All subsequent Deferred Compensation Separation
Benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Employee dies following his termination but prior to the six (6)
month anniversary of his termination, then any payments delayed in accordance
with this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of Employee's death and all other Deferred
Compensation Separation Benefits will be payable in accordance with the payment
schedule applicable to each payment or benefit. Each payment and benefit payable
under this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.
(ii)Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above.
(iii)Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section
409A Limit shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above. “Section 409A Limit” will mean the lesser of two
(2) times: (i) Employee's annualized compensation based upon the annual rate of
pay paid to Employee during the Employee's taxable year preceding the Employee's
taxable year of Employee's termination of employment as determined under, and
with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Employee's employment is terminated.
(iv)The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Employee agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Employee under Section 409A.
4.Conditional Nature of Severance Payments and Benefits.
(a)Noncompete. Employee acknowledges that the nature of the Company's business
is such that if Employee were to become employed by, or substantially involved
in, the business of a competitor of the Company during the twelve (12) months
following the termination of Employee's employment with the Company, it would be
very difficult for Employee not to rely on or use the Company's trade secrets
and confidential information. Thus, to avoid the inevitable disclosure of the
Company's trade secrets and confidential information, Employee agrees and
acknowledges that Employee's right to receive the severance benefits set forth
in Section 3(a) (to the extent Employee is otherwise entitled to such
payments) shall be conditioned upon Employee not directly or indirectly engaging
in (whether as an employee, consultant, agent, proprietor, principal, partner,
stockholder, corporate officer, director or otherwise), nor having any ownership
interested in or participating in the financing, operation, management or
control of, any person, firm, corporation or business in Competition (as defined
herein) with Company. Notwithstanding the foregoing, Employee may, without
violating this Section 4, own, as a passive investment, shares of capital stock
of a corporation or other entity that engages in Competition where the number of
shares of such corporation's capital stock that are owned by Employee represent
less than three percent of the total number of shares of such entity's capital
stock outstanding.
(b)Non-Solicitation. Until the date twelve (12) months after the termination of
Employee's employment with the Company for any reason, Employee agrees and
acknowledges that Employee's right to receive the severance payments set forth
in Section 3(a) (to the extent Employee is otherwise entitled to such
payments) shall be conditioned upon Employee neither directly nor indirectly
soliciting, inducing, recruiting or encouraging an employee to leave his or her
employment either for Employee or for any other entity or person with which or
whom Employee has a business relationship.
(c)Understanding of Covenants. Employee represents that he (i) is familiar with
the foregoing covenants not to compete and not to solicit, and (ii) is fully
aware of his obligations hereunder, including, without limitation, the
reasonableness of the length of time, scope and geographic coverage of these
covenants.
(d)Remedy for Breach. Upon any breach of this section by Employee, all severance
payments and benefits pursuant to this Agreement shall immediately cease and any
stock options or stock appreciation rights then held by Employee shall
immediately terminate and be without further force and effect, and Employee
shall return all of the consideration paid by the Company under this Section 3
and remit any shares subject to Equity Compensation Awards or shares purchased
under stock options or stock appreciation rights to the extent that such Equity
Compensation Awards, stock options or stock appreciation rights had their
vesting accelerated under Section 3 above (or the profits from the sale of such
shares if they are or have been sold).




--------------------------------------------------------------------------------




5.Golden Parachute Excise Tax Best Results. In the event that the severance and
other benefits provided for in this agreement or otherwise payable to Employee
(a) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (b) would be subject
to the excise tax imposed by Section 4999 of the Code, then such benefits shall
be either be:
(i)delivered in full, or
(ii)delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income and employment taxes and the excise tax imposed by
Section 4999, results in the receipt by Employee, on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Employee otherwise agree in writing, any determination required under this
Section 5 will be made in writing by a national “Big Four” accounting firm
selected by the Company or such other person or entity to which the parties
mutually agree (the “Accountants”), whose determination will be conclusive and
binding upon Employee and the Company for all purposes. For purposes of making
the calculations required by this Section 5, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Employee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5. Any reduction in payments and/or
benefits required by this Section 5 shall occur in the following order: (A) cash
payments shall be reduced first and in reverse chronological order such that the
cash payment owed on the latest date following the occurrence of the event
triggering such excise tax will be the first cash payment to be reduced; and
(B) accelerated vesting of stock awards shall be cancelled/reduced next and in
the reverse order of the date of grant for such stock awards (i.e., the vesting
of the most recently granted stock awards will be reduced first), with
full-value awards reversed before any stock option or stock appreciation rights
are reduced.
6.Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:
(a)Cause. “Cause” shall mean:
(i)an act of personal dishonesty taken by the Employee in connection with his
responsibilities as an employee and intended to result in substantial personal
enrichment of the Employee; or
(ii)Employee being convicted of, or pleading nolo contendere to a felony; or
(iii)a willful act by the Employee which constitutes gross misconduct and which
is injurious to the Company; or
(iv)following delivery to the Employee of a written demand for performance from
the Company which describes the basis for the Company's reasonable belief that
the Employee has not substantially performed his duties, continued violations by
the Employee of the Employee's obligations to the Company which are demonstrably
willful and deliberate on the Employee's part.
(b)Change of Control. “Change of Control” means the occurrence of any of the
following events:
(i)A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group, (“Person”) acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this subsection (i), the
acquisition of additional stock by any one Person, who is considered to own more
than 50% of the total voting power of the stock of the Company will not be
considered a Change in Control; or
(ii)A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this clause (ii), if any Person is considered to effectively
control the Company, the acquisition of additional control of the Company by the
same Person will not be considered a Change in Control; or
(iii)A change in the ownership of a substantial portion of the Company's assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions;




--------------------------------------------------------------------------------




provided, however, that for purposes of this subsection (iii), the following
will not constitute a change in the ownership of a substantial portion of the
Company's assets: (A) a transfer to an entity that is controlled by the
Company's stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company's stock, (2)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person.
For purposes of this subsection (iii), gross fair market value means the value
of the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.
For purposes of this Section 6(b), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.


Notwithstanding the foregoing, a transaction shall not be deemed a Change in
Control unless the transaction qualifies as a change in the ownership of the
Company, change in the effective control of the Company or a change in the
ownership of a substantial portion of the Company's assets, each within the
meaning of Section 409A.
(c)Competition. means the development, marketing or sale of networking equipment
or network security software or products in the United. For the avoidance of
doubt, Competition includes, but is not limited to, Cisco Systems, Huawei,
Alcatel-Lucent, Check Point Software, Palo Alto Networks, Aruba,
Hewlett-Packard, and Brocade Communications Systems, Inc.
(d)Disability. “Disability” shall mean that the Employee has been unable to
perform his or her Company duties as the result of his incapacity due to
physical or mental illness, and such inability, at least twenty-six (26) weeks
after its commencement, is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Employee or the
Employee's legal representative (such agreement as to acceptability not to be
unreasonably withheld). Termination resulting from Disability may only be
effected after at least thirty (30) days' written notice by the Company of its
intention to terminate the Employee's employment. In the event that the Employee
resumes the performance of substantially all of his or her duties hereunder
before the termination of his or her employment becomes effective, the notice of
intent to terminate shall automatically be deemed to have been revoked.
(e)Good Reason. “Good Reason” means Employee's termination of employment
following the expiration of any cure period (discussed below) following the
occurrence, without Employee's express written consent, of one or more of the
following:
(i)a material reduction of the Employee's duties, title, authority or
responsibilities, relative to the Employee's duties, title, authority or
responsibilities as in effect immediately prior to such reduction; provided,
however, that a reduction in duties, title, authority or responsibilities solely
by virtue of the Company being acquired and made part of a larger entity (as,
for example, when the Chief Financial Officer of the Company remains the Chief
Financial Officer of the subsidiary or business unit substantially containing
the Company's business following a Change of Control) shall not by itself
constitute grounds for a “Voluntary Termination for Good Reason”; or
(ii)a substantial reduction of the facilities and perquisites (including office
space and location) available to the Employee immediately prior to such
reduction; or
(iii)a reduction by the Company in the base compensation or total target cash
compensation of the Employee as in effect immediately prior to such reduction;
or
(iv)a material reduction by the Company in the kind or level of benefits to
which the Employee was entitled immediately prior to such reduction with the
result that such Employee's overall benefits package is significantly reduced;
or
(v)the relocation of the Employee to a facility or a location more than forty
(40) miles from such Employee's then present location.
Employee will not resign for Good Reason without first providing the Company
with written notice within sixty (60) days of the event that Employee believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice.
7.Successors.




--------------------------------------------------------------------------------




(a)The Company's Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company's business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company's business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.
(b)The Employee's Successors. The terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
8.Notice.
(a)General. All notices and other communications required or permitted
here-under shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (a) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid, (b) upon delivery, if delivered
by hand, (c) one (1) business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid or (d) one (1) business
day after the business day of facsimile transmission, if delivered by facsimile
transmission with copy by first class mail, postage prepaid, and shall be
addressed (i) if to Employee, at his or her last known residential address and
(ii) if to the Company, at the address of its principal corporate offices
(attention: Secretary), or in any such case at such other address as a party may
designate by ten (10) days' advance written notice to the other party pursuant
to the provisions above.
(b)Notice of Termination. Any termination by the Company for Cause or by the
Employee for Good Reason or Disability or as a result of a voluntary resignation
shall be communicated by a notice of termination to the other party hereto given
in accordance with Section 8(a) of this Agreement. Such notice shall indicate
the specific termination provision in this Agreement relied upon, shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and shall specify the
termination date (which shall be not more than thirty (30) days after the giving
of such notice). The failure by the Employee to include in the notice any fact
or circumstance which contributes to a showing of Good Reason or Disability
shall not waive any right of the Employee hereunder or preclude the Employee
from asserting such fact or circumstance in enforcing his or her rights
hereunder.
9.Miscellaneous Provisions.
(a)No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source.
(b)Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
(c)Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.
(d)Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof,
including but not limited to the Change of Control Agreement dated October 1,
2010.
(e)Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California. The
Superior Court of Santa Clara County and/or the United States District Court for
the Northern District of California shall have exclusive jurisdiction and venue
over all controversies in connection with this Agreement.
(f)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.




--------------------------------------------------------------------------------




(g)Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.
(h)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.


COMPANY                    JUNIPER NETWORKS, INC.
By: ____________________________________                
Name:     ____________________________________
Title:    ____________________________________            


Date: ____________________________________    


EMPLOYEE                                
Name: ____________________________________


Date: ____________________________________    












































--------------------------------------------------------------------------------




EXHIBIT A
JUNIPER NETWORKS, INC.
RELEASE OF CLAIMS
This Release of Claims (“Agreement”) is made by and between Juniper Networks,
Inc. (the “Company”) and __________________ (“Employee”).
WHEREAS, Employee has agreed to enter into a release of claims in favor of the
Company upon certain events specified in the change of control agreement by and
between Company and Employee (the “Change of Control Agreement”).
NOW THEREFORE, in consideration of the mutual promises made in this Agreement,
the parties hereby agree as follows:
1.Termination. Employee's employment from the Company terminated on
________________ (the “Termination Date”).
2.Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company.
Employee shall return all the Company property and confidential and proprietary
information in Employee's possession to the Company on the Effective Date of
this Agreement.
3.Payment of Salary. Employee acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, commissions and any and all
other benefits due to Employee.
4.Release of Claims. Employee agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Employee by the
Company. Employee, on behalf of Employee, and Employee's respective heirs,
family members, executors and assigns, hereby fully and forever releases the
Company and its past, present and future officers, agents, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
parents, predecessor and successor corporations, and assigns, from, and agrees
not to sue or otherwise institute or cause to be instituted any legal or
administrative proceedings concerning any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Employee may possess arising from any omissions,
acts or facts that have occurred up until and including the Effective Date of
this Agreement including, without limitation,
(a)any and all claims relating to or arising from Employee's employment
relationship with the Company and the termination of that relationship;
(b)any and all claims relating to, or arising from, Employee's right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
(c)any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;
(d)any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, and
Labor Code section 201, et seq. and section 970, et seq. and all amendments to
each such Act as well as the regulations issued under each such Act;
(e)any and all claims for violation of the federal, or any state, constitution;
(f)any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and




--------------------------------------------------------------------------------




(g)any and all claims for attorneys' fees and costs.
Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any severance obligations due Employee
under the Management Retention Agreement. Nothing in this Agreement waives
Employee's rights to indemnification or any payments under any fiduciary
insurance policy, if any, provided by any act or agreement of the Company, state
or federal law or policy of insurance.
5.Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that
Employee is waiving and releasing any rights Employee may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Employee acknowledges that
the consideration given for this waiver and release Agreement is in addition to
anything of value to which Employee was already entitled. Employee further
acknowledges that Employee has been advised by this writing that (a) Employee
should consult with an attorney prior to executing this Agreement; (b) Employee
has at least twenty-one (21) days within which to consider this Agreement; (c)
Employee has seven (7) days following the execution of this Agreement by the
parties to revoke the Agreement; (d) this Agreement shall not be effective until
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs for doing so, unless specifically authorized by
federal law. Any revocation should be in writing and delivered to the
Vice-President of Human Resources at the Company by close of business on the
seventh day from the date that Employee signs this Agreement.
6.Civil Code Section 1542. Employee represents that Employee is not aware of any
claims against the Company other than the claims that are released by this
Agreement. Employee acknowledges that Employee has been advised by legal counsel
and is familiar with the provisions of California Civil Code 1542, below, which
provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Employee, being aware of said code section, agrees to expressly waive any rights
Employee may have under such code section, as well as under any statute or
common law principles of similar effect.
7.No Pending or Future Lawsuits. Employee represents that Employee has no
lawsuits, claims, or actions pending in Employee's name, or on behalf of any
other person or entity, against the Company or any other person or entity
referred to in this Agreement. Employee also represents that Employee does not
intend to bring any claims on Employee's own behalf or on behalf of any other
person or entity against the Company or any other person or entity referred to
herein.
8.Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, its subsidiaries, or any successor, and Employee hereby waives
any right, or alleged right, of employment or re-employment with the Company.
9.No Cooperation. Employee agrees that Employee will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.
10.No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of disputed claims. No action
taken by the Company, either previously or in connection with this Agreement
shall be deemed or construed to be (a) an admission of the truth or falsity of
any claims heretofore made or (b) an acknowledgment or admission by the Company
of any fault or liability whatsoever to the Employee or to any third party.
11.Costs. The parties shall each bear their own costs, expert fees, attorneys'
fees and other fees incurred in connection with this Agreement.
12.Authority. Employee represents and warrants that Employee has the capacity to
act on Employee's own behalf and on behalf of all who might claim through
Employee to bind them to the terms and conditions of this Agreement.
13.No Representations. Employee represents that Employee has had the opportunity
to consult with an attorney,




--------------------------------------------------------------------------------




and has carefully read and understands the scope and effect of the provisions of
this Agreement. Neither party has relied upon any representations or statements
made by the other party which are not specifically set forth in this Agreement.
14.Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.
15.Entire Agreement. This Agreement, along with the Employee's written equity
compensation agreements with the Company, represents the entire agreement and
understanding between the Company and Employee concerning Employee's separation
from the Company.
16.No Oral Modification. This Agreement may only be amended in writing signed by
Employee and the Chairman of the Board of Directors of the Company.
17.Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of California.
18.Effective Date. This Agreement is effective eight (8) days after it has been
signed by both parties.
19.Counterparts. This Agreement may be executed in counter-parts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
20.Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the parties to
this Agreement, with the full intent of releasing all claims. The parties
acknowledge that:
(a)They have read this Agreement;
(b)They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;
(c)They understand the terms and consequences of this Agreement and of the
releases it contains;
(d)They are fully aware of the legal and binding effect of this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below.
Juniper Networks, Inc.


Dated: , 2012                    By __________________________    
Name:
Title:


_________________, an individual


Dated: , 2012                 __________________________






